Citation Nr: 0021856	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This is an appeal from a July 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, Committee on Waivers and Compromises 
denying entitlement to waiver of recovery of an overpayment 
of improved disability pension benefits.  The overpayment is 
in the amount of $14,093.



FINDINGS OF FACT

1.  In April 1994 the veteran was found to be permanently and 
totally disabled for pension purposes and also found entitled 
to special monthly pension on account of the need for regular 
aid and attendance.

2.  In May 1994 the veteran was awarded improved disability 
pension including the additional amount for aid and 
attendance effective in January 1994 based on his reported 
income from Social Security benefits plus a retirement 
benefit.

3.  On eligibility verification reports dated in April 1996 
and January 1997 the veteran reported that the only family 
income consisted of the Social Security benefits and a 
retirement benefit.

4.  In early 1998 the regional office was informed that the 
veteran had received another benefit of $484 monthly from 
1979 until June 1997.

5.  In March 1998 the regional office terminated the 
veteran's award of improved disability pension effective the 
date it began in January 1994 due to excess family income.  
This action created the overpayment in question.

6.  The minimal fault on the part of the veteran in creation 
of the overpayment has been excused by the committee on 
waivers and compromises due to his age and disabilities.  
Recovery of the overpayment would seriously impair the 
veteran's current ability to meet his necessary family living 
expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $14,093 would be against the 
principle of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, 
different factors will enter into such decision, such as the 
relative fault of the debtor, weighing such fault against any 
fault on the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment, whether recovery 
of the overpayment would defeat the purpose of benefits 
otherwise authorized and whether the debtor relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.

In its July 1998 decision, the regional office Committee on 
Waivers and Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  Thus, his request for 
waiver of recovery of the indebtedness was not barred on the 
basis of any of those factors.  The Committee further held 
that the minimal fault on the part of the veteran in the 
creation of the indebtedness resulting from his failure to 
report the additional pension was excusable due to his age 
and disabilities.

The Committee further held, however, that repayment of the 
indebtedness would not cause an undue financial hardship for 
the veteran.  It was also held that failure to make 
restitution would result in an unfair gain to the veteran and 
that unjust enrichment would result if waiver was granted in 
the veteran's case.  It was concluded that recovery of the 
overpayment would not be against equity and good conscience 
and the veteran's request for waiver of recovery of the 
indebtedness was denied.

In his May 1998 financial status report, the veteran reported 
that the total monthly family net income was $1,215.  He 
listed monthly expenses of $1,058.  However, some of the 
listed expenses such as $220 for food appear to be rather low 
estimates and there was no amount listed for such essential 
items as clothing.  The only assets listed were $2,600 cash 
in the bank and the house in which they were residing.  
Further, in the substantive appeal in early 1999, it was 
reported that the veteran and his wife had been patients in a 
nursing home since the first week of January 1999. They were 
no longer able to live at home and take care of themselves.  
There was some question of how long they would be able to 
stay in the nursing home and their status was dependent on 
Medicaid.  It now appears that the veteran's financial status 
is precarious and whatever assets they have will be consumed 
by the necessary expenses of nursing home care.  Accordingly, 
it appears that recovery of the indebtedness would seriously 
impair the veteran's ability to meet his necessary living 
expenses, including the nursing home expenses and other 
medical expenses.  In view of the current financial situation 
of the veteran and his spouse, it does not appear that there 
would be unjust enrichment if waiver of recovery of the 
overpayment was granted.

After carefully considering the entire record, the Board 
concludes that recovery of the overpayment of improved 
disability pension benefits would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  Under the circumstances, it follows that favorable 
action is warranted in connection with the veteran's appeal.  
In arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A.§  
5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



